On order of the Court, the application for leave to appeal the July 16, 2015 judgment of the Court of Appeals is considered and, although the Court of Appeals in this case relied on People v Herron, 303 Mich App 392 (2013), which this Court overruled in People v Lockridge, 498 Mich 358 (2015), we are not persuaded that the defendant has established a threshold showing of prejudice under Lockridge or that the questions presented should otherwise be reviewed by this Court. The application for leave to appeal is therefore denied.